Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction requirement dated April 9, 2021, is removed in response to Applicant’s arguments dated April 23, 2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “locking mechanism” in claim 7 (disclosed as locking band 910); and “an angle adjusting mechanism” in claim 8 (disclosed as adjusting band 1014).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Munekuni et al. (JPH 0527120; English translation provided) in view of Smiddy (US 3,776,222).
Regarding Claim 1, Munekuni discloses:
An endoscopic probe extending from a proximal end to a distal end thereof, and configured to observe a sample, the probe comprising: 
a first waveguide (1) and extending from the proximal end to the distal end along an axis (seen in Figs. 1 and 5 with 1 extending along a central axis); 
a plurality of second waveguides (2) having at least the distal ends thereof arranged in a first ring pattern (ring around 1 as seen in Figs. 1, 2, and 5) to surround the distal end of the first waveguide (ring around 1 as seen in Figs. 1, 2, and 5), 

Munekuni does not explicitly disclose where the first waveguide is enclosed within an inner sheath and the related references to the inner sheath.  Smiddy teaches that it is known in the art to surround fibers with sheaths or cladding to produce total internal reflection (see Col 8 Lines 18-30).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Munekuni’s waveguide to include a surrounding sheath.  Such a modification prevents light from escaping the waveguide and not propagating from the distal end to the proximal end.  Surrounding the central fiber also prevents light from entering the fiber from somewhere other than the distal end.  Stray light can distort the image.

Regarding Claim 6, Munekuni as modified discloses wherein, at the distal end of the inner sheath, the distal ends of the plurality of second waveguides are arranged symmetrically in the first ring pattern around the inner sheath to surround the distal end of the first waveguide see Figs. 1, 2, and 5 showing the symmetrical ring).

Regarding Claim 11, Munekuni as modified discloses a plurality of third waveguides (see Fig. 8 showing two ribbons of fibers 6) having at least the distal ends thereof arranged in a second ring pattern around the plurality of second waveguides to surround the distal end of the first waveguide (seen in Fig. 8), wherein, at the distal end 

Regarding Claim 13, Munekuni as modified discloses wherein, at the distal end of the inner sheath, the axis of each of the second waveguides is tilted with respect to the axis of the first waveguide by the predetermined angle in a first direction (see Fig. 8 showing the waveguides helically wrapped around the central portion), and the axis of each of the third waveguides is tilted with respect to the axis of the first waveguide by the predetermined angle in a second direction same as the first direction (see Fig. 8 where the two helices are wrapped in the same manner such that the directions are the same).

Regarding Claim 17, Munekuni as modified discloses wherein one or more of the following conditions is satisfied: 0<T<=22 degrees (Munekuni Paragraph 0017 indicates the angle is 17 degrees; the claim only requires one condition be met), 0.25<NM<=0.82, where T is the predetermined angle of tilt between the axis of each of the second waveguides with respect to the axis of the first waveguide, where NAr is a resultant numerical aperture (NM) at the distal end of each of the second waveguides, and where NM=sin(arcsin(NAf)+T).

Regarding Claim 18, Munekuni as modified discloses wherein the second waveguides are optical fibers wrapped around the inner sheath in a helical manner such .

Claims 2 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Munekuni et al. (JPH 0527120; English translation provided) and Smiddy (US 3,776,222), as applied to claim 1 above, and further in view of Takase et al. (US 2006/0235276).
Munekuni and Smiddy disclose the invention substantially as claimed as stated above; however, regarding claims 2 and 19 they do not explicitly disclose wherein the distal tip of each of the second waveguides is tilted with respect to the axis of the inner sheath and wherein the second waveguides are optical fibers arranged on the outer surface of the inner sheath, and wherein the distal ends of the optical fibers are tilted with respect to the axis of the inner sheath in a manner such that, at the distal end of the inner sheath, the axis of each fiber is substantially tangent to the distal edge of the inner sheath, in the plane perpendicular to the axis of inner sheath.  
Takase teaches slanting the optical axis of an illumination fiber to provide even and thorough illumination through a body cavity (see Fig. 3, 33LA; Paragraphs 0043-0044).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Munekuni’s fibers to include Takase’s slant.  Such a modification provides even and thorough illumination to a target area.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Munekuni et al. (JPH 0527120; English translation provided) and Smiddy (US 3,776,222), as applied to claim 1 above, and further in view of Cawood (US 5,463,712).
Munekuni and Smiddy disclose the invention substantially as claimed as stated above.  Munekuni further discloses the distal tips of the second waveguides being perpendicular to the fiber axis (seen in 1, 2, 5, and 8, for example).
Regarding Claim 3, Munekuni does not explicitly disclose polishing the tips.  Cawood teaches polishing the exposed distal end to allow light transmission (Col 3 Line 65 – Col 4 Line 2).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Munekuni’s fibers to be polished.  Such a modification allows light transmission through the distal tip.

Regarding Claim 4, Munekuni as modified discloses wherein the axis of each of the second waveguides is tilted with respect to the axis of the inner sheath waveguides 2 are twisted or tilted at the distal end as seen in Figs. 1 and 5), and the distal tips of the second waveguides being perpendicular to the fiber axis (seen in 1, 2, 5, and 8, for example).  However, Munekuni does not explicitly disclose polishing the tips.  Cawood teaches polishing the exposed distal end to allow light transmission (Col 3 Line 65 – Col 4 Line 2).  Therefore, it would have been obvious to a person having ordinary skill in the .

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Munekuni et al. (JPH 0527120; English translation provided) and Smiddy (US 3,776,222), as applied to claim 1 above, and further in view of Melville (US 2008/0132834).
Munekuni and Smiddy disclose the invention substantially as claimed as stated above.
Regarding Claims 14 and 15, Munekuni as modified does not explicitly disclose the use of multimode fibers for illumination and/or detection.  Melville teaches using multimode fibers (226) around the periphery of the device.  Multimode fibers are generally well-known in endoscopic devices.  The claims require an intended use of these fibers (illumination and detection), but that use does not change the structure of the fiber.  Even if it did, the use of such fibers are well-known in the art.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Munekuni’s device to include multimode fibers.  Such a modification incorporates known elements in a way to yield predictable results.  Such fibers can permit light having different modes to be transmitted to or from the distal end.

Regarding Claim 16, Munekuni as modified discloses wherein the plurality of second waveguides is a plurality of multi-mode (MM) optical fibers (see discussion of .

Allowable Subject Matter
Claim 21 is allowed.
Claims 5, 7-10, 12, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The primary reason claim 21 is allowable over the prior art is that the prior art fails to disclose or render obvious the claimed second waveguides with the particular tilt and their connection to a detector or spectrometer.  Munekuni includes second waveguides, but these fibers are used for illumination and not image acquisition.  While multimode fibers are considered obvious, the inclusion of the tilt angle would not be obvious for imaging.  Takase teaches slanting an illumination fiber to improve illumination but is silent as to how this would affect imaging fibers.  For at least these reasons, the claim is allowable.
The following is a statement of reasons for the indication of allowable subject matter:  For claim 5, Munekuni says nothing about having a different cone of acceptance relative to the predetermined angle of tilt.  For claims 7 and 8, Munekuni .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795